           Case 2:11-cr-00427-TLN-CKD Document 364 Filed 08/21/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ALEXANDRE M. DEMPSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:11-CR-00427-TLN-CKD
12                               Plaintiff,            STIPULATION AND ORDER REGARDING
                                                       BRIEFING SCHEDULE ON DEFENDANT’S
13                         v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                       COMPASSIONATE RELEASE
14   ANGELA SHAVLOVSKY,
15                               Defendant.
16

17                                                STIPULATION

18          1.     Defendant Angela Shavlovsky filed a motion for reduction in sentence and

19 compassionate release on August 6, 2020. Docket No. 357. The government’s response is due by

20 August 20, 2020, and any reply due August 27, 2020. Government counsel requests additional time to

21 obtain records and draft the response brief.

22          2.     Counsel for the defendant does not oppose this request.

23

24

25

26

27

28

      STIPULATION AND ORDER                            1
          Case 2:11-cr-00427-TLN-CKD Document 364 Filed 08/21/20 Page 2 of 3


 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 357,

 3 be due on August 25, 2020; and

 4                b)      The defense reply, if any, will be due on September 1, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                            McGREGOR W. SCOTT
 8                                                          United States Attorney
 9   Dated: August 20, 2020
                                                            /s/ Alexandre M. Dempsey
10                                                          ALEXANDRE M. DEMPSEY
                                                            Assistant United States Attorney
11

12
     Dated: August 20, 2020                                 /s/ Rachelle Barbour
13                                                          RACHELLE BARBOUR
                                                            Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                             2
          Case 2:11-cr-00427-TLN-CKD Document 364 Filed 08/21/20 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 357,

 5 is due on August 25, 2020;

 6                 b)     The defense reply, if any, will be due on September 1, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: August 20, 2020
                                                                  Troy L. Nunley
11                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                            3
